DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-10 are objected to because of the following informalities:  
Claim 1, “a” in line 7 should be –by a—to remove awkwardness.  Additionally, “the outer” in line 12 should be –outer—for added clarity.   Finally, “(and optionally a second packing unit)” should be something like –or the first packing unit and a second packing unit—to remove awkwardness and for added clarity.
In each of claims 2 - 9, “Fixing holder” should be replaced with –The method—for consistency of preambles – i.e. 8 places total.  
Claim 2, “two upright, substantially round,” and “on the” in line 3should be –the two upright— and –on—respectively for added clarity.  Additionally, “and the” and “with” in line 4 should be –and a—and –with the—respectively for added clarity. The terms “a” in line 8, “the” in line 9, and “two” in line 10 should be –by a--, --the first--, and –the two—to remove awkwardness and/or for additional clarity.  In lines 15 and 16, “the first outer fixing edge and the first inner fixing edge” should be replaced with something like --a first one of the outer fixing edges and a first one of the inner fixing edges—for added clarity. In lines 16 and 17, “the second outer fixing edge and the second inner fixing edge” should be replaced with something like --a second one of the outer fixing edges and a second one of the inner 
Claim 3, “the” in line 1, “fixing” in line 2, and “the radius” in line 2 should be –a--, --first fixing--, and –a radius—respectively for added clarity.
Claim 4, “the rear” in line 2, “fixing” in line 3, and “, and preferably” should be –a rear--, --first fixing--, and –or—respectively for added clarity.
Claim 5, “the radial” in line 2 and “the radial” in line 3 should be –a radial-- and –a radial—respectively for added clarity.
Claim 6, “the height” in line 2, “the height” bridging lines 2 and 3, and “, and preferably the” should be –a height--, --a height--, and –or a—respectively for added clarity.  Finally, each occurrence of “edge” in line 4 should be –edges—(i.e. 2 places) for added clarity.
Claim 8, “the fixing” in line 2 should be –the first fixing—for added clarity.
Claim 9, “fixing” in line 3 and “the distance” in line 3 should be –first fixing-- and –a distance—respectively for added clarity.
Claim 10, “a” in line 9 should be –by a—to remove awkwardness.  Additionally, “two upright joined-- in line 11 should be –the two upright—for added clarity.   Finally, “a tying” in line 17 should be something like –the cord strap comprising a tying—for added clarity.
  Appropriate correction is required.






This application is in condition for allowance except for the following formal matters: 
-Correction of the above claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morse, Van Gompel, West, and Galas are cited as examples of drum or cylindrical object transport systems known in the art.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616